I dissent. The majority opinion statement is sufficient; therefore I omit further statement for the sake of brevity.
The law under which this recount was made (Chap. 27, Laws 1935) is unconstitutional in that it contravenes section 26, Article V, of the Montana Constitution, because the recount privilege is limited to an unsuccessful candidate. A candidate apparently successful on the face of the returns is barred from this remedy, as is also any elector. It is a special — not a general — law and grants a special privilege to one person at a time. The Constitution in the above section provides: "In all other cases where a general law can be made applicable, no special law shall be enacted." This newly attempted recount law comes squarely within the constitutional inhibition. It is a special law where there is now in the statutes a general law covering the same subject. The old law, amended by the people themselves under the initiative, gives to any elector — which would include all candidates — the right to demand a recount, as distinguished from the new law in question, which limits to an unsuccessful candidate the right to make this demand. No better illustration of the injustice of the new law could be furnished than a consideration of the present situation in this case. One recount at the instance of Judge Lynch has resulted in placing him now as the "successful candidate." Judge Riley, the candidate first declared successful, may now for the first time participate as a party in the controversy. He was required to remain dormant while his rights were being weighed in the Lynch proceeding. The precincts where he might have desired a recount were ignored while the precincts, erroneously counted, according to the claims of his adversary, were re-examined and the returns changed in the interest of his adversary. Now Judge Riley for the first time is permitted to participate, and is demanding in court a recount of other precincts in the county, nearly two months after the election. The contestants for the office did not have an equal show. *Page 590 
Furthermore, no interested elector can at any time demand a fair count or intervene. The demand for the recount is limited tounsuccessful candidates. It might easily happen that the unsuccessful candidate would neglect or abandon his right to contest, in which event the candidate actually receiving the fewer votes would be elected to the office without right of the general public or any elector, as in the old law, to demand a recount. Judge Riley is now demanding a recount of other precincts. This situation permits two or more trials of one election case. If the recount in this Riley application should put him in the lead, Judge Lynch would then again become an unsuccessful candidate and he could demand a recount of still other precincts, if not then too late, so that the election may be again delayed. The candidates can only have their rights heard alternately and the public is out of it completely. Surely, such a law in the face of the constitutional provision quoted cannot be sustained.
There are other objections. The new law devolves certain duties upon a "canvassing board." It undoubtedly refers to the county canvassing board and a certificate of election by that body, but that board cannot issue a certificate of election to a district judge. The state canvassing board issues the certificate for this office, though no reference is made in the new law to the state canvassing board. Must Judge Riley await the finding of the state board before he becomes the "unsuccessful candidate" and authorized to demand a recount?
There are several other fatal ambiguities in this new law, but if the majority of this court will not regard the above constitutional question, these patent ambiguities will not be more convincing. In any event, this law of 1935 providing for a recount certainly requires a revamping to make it workable.
In view of the fact that the relator in this proceeding had a remedy of a general character available to him, fair and *Page 591 
equal to all candidates, I insist he could not select this special remedy that gives him the initial advantage.